Atkinson, J.
These two cases, based upon applications for injunction, involved the same controlling question, and by consent were consolidated and tried together. The trial was in pursuance of rules issued by the judge at the time the petitions were presented, requiring the defendants to show cause at a designated time and place in vacation why a temporary injunction should not be granted as prayed. After the eases had been continued for a number of times they were heard. Evidence was introduced for both sides, and the cases were argued by the attorneys for the respective parties. The judge took the cases under advisement, and subsequently rendered separate decisions enjoining the defendants as prayed, until the further order of the court. In subsequent orders the judgments were enlarged by making the injunctions permanent. The defendants excepted in separate bills of exceptions. Held, that under the pleadings and the evidence the judge was authorized to grant a temporary injunction in each case. As the hearing was upon applications for preliminary injunctions, the judge was not authorized to make the injunctions permanent. Under these circumstances the judgments will be affirmed, with direction that the orders be so modified as to make them the grant of temporary injunctions, thereby preserving the status.

Judgments affirmed, with direction.

All the Justices concur-
B. B. Rogers and TTolden, Jennings é Holden, for • plaintiffs in error.
B. P. Davis and Isaac R. Peebles Jr., contra.